Exhibit 99.1 Joint Filer Information Date of Event Requiring Statement: November 17, 2010 Issuer Name and Ticker or Trading Crosstex Energy, L.P. [XTEX] Symbol: Designated Filer: GSO Crosstex Holdings LLC Other Joint Filers: Blackstone / GSO Capital Solutions Fund LP Blackstone / GSO Capital Solutions Associates LLC GSO Special Situations Fund LP GSO Capital Partners LP GSO Advisor Holdings L.L.C. GSO Holdings I LLC Blackstone Holdings I L.P. Blackstone Holdings I/II GP Inc. The Blackstone Group L.P. Blackstone Group Management L.L.C. Mr. Stephen A. Schwarzman Bennett J. Goodman J. Albert Smith III Douglas I. Ostrover Addresses: The address of the principal business and principal office of each of GSO Crosstex Holdings LLC, Blackstone/GSO Capital Solutions Fund LP, Blackstone/GSO Capital Solutions Associates LLC, GSO Special Situations Fund LP, GSO Capital Partners LP, GSO Advisor Holdings L.L.C., GSO Holdings I LLC, Bennett J. Goodman, J. Albert Smith III and Douglas I. Ostrover is 280 Park Avenue, New York, NY 10017. The address of the principal business and principal office of each of Blackstone Holdings I L.P., Blackstone Holdings I/II GP Inc., The Blackstone Group L.P., Blackstone Group Management L.L.C. and Mr. Stephen A. Schwarzman is c/o The Blackstone Group, 345 Park Avenue, New York, NY 10154. Signatures: Dated: December 1, 2010 GSO Crosstex Holdings LLC By: /s/Marisa Beeney Name: Marisa Beeney Title: Authorized Person Blackstone / GSO Capital Solutions Fund LP By: /s/Marisa Beeney Name: Marisa Beeney Title: Authorized Person Blackstone / GSO Capital Solutions Associates LLC By: /s/Marisa Beeney Name: Marisa Beeney Title: Authorized Person GSO Special Situations Fund LP By: /s/Marisa Beeney Name: Marisa Beeney Title: Authorized Person GSO Capital Partners LP By: /s/Marisa Beeney Name: Marisa Beeney Title: Authorized Person GSO Advisor Holdings L.L.C. By: /s/John G. Finley Name: John G. Finley Title: Authorized Person GSO Holdings I LLC By: /s/John G. Finley Name: John G. Finley Title: Authorized Person Blackstone Holdings I L.P. By: /s/John G. Finley Name: John G. Finley Title: Authorized Person Blackstone Holdings I/II GP Inc. By: /s/John G. Finley Name: John G. Finley Title: Authorized Person The Blackstone Group L.P. By: /s/John G. Finley Name: John G. Finley Title: Authorized Person Blackstone Group Management L.L.C. By: /s/John G. Finley Name: John G. Finley Title: Authorized Person Mr. Stephen A. Schwarzman By: /s/Stephen A. Schwarzman Name: Stephen A. Schwarzman Bennett J. Goodman By: /s/Marisa Beeney Name: Marisa Beeney Title: Attorney-in-Fact J. Albert Smith III By: /s/Marisa Beeney Name: Marisa Beeney Title: Attorney-in-Fact Douglas I. Ostrover By: /s/Marisa Beeney Name: Marisa Beeney Title: Attorney-in-Fact
